Citation Nr: 0114909	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  97-10 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, currently characterized as posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1929 to 
July 1949.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for PTSD.  

A February 1999 rating decision granted a total rating for 
individual unemployability since July 1997.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown , 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

If a veteran served for at least 90 days during a period of 
war, and he is a former POW interned or detained for not less 
than 30 days, a psychosis shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service provided the rebuttable presumption provisions of 
Sec. 3.307 are also satisfied.  38 C.F.R. §§ 3.307(a)(5), 
3.309(c) (2000).  In this case, the veteran served on active 
duty well over 90 days during World War II, and he currently 
has a psychiatric disability, although the degree of 
disability has not yet been determined.  

In December 1955, the service department indicated that the 
veteran had been released for preservation; he was not a 
prisoner of war.  It was stated that he was missing in action 
on May 1942 and returned to naval jurisdiction in April 1945, 
at which time his status was changed from missing to 
survivor.  When the VA requested clarification of the 
veteran's status in June 1995, the National Personnel Records 
Center (NPRC) noted that the veteran claimed to have been 
interred from May to June 1942 at Camp O'Donnell.  The NPRC 
replied with a casualty report, dated in July 1945, in which 
it was noted that the veteran's status was changed from 
missing to survivor in April 1945.  Also included was a 
letter from the National Archives to the effect that the 
veteran was noted mentioned in the prisoner of war lists of 
the Provost Marshal General.  They noted there may be 
reference to the veteran in the Philippino Archives 
Collection.  

In 1995, the veteran submitted evidence of award of a 
Prisoner of War Medal from the Bureau of Naval Personnel 
Retired Records Center.  In the Supplemental statement of the 
case, dated in February 1997, he was advised that the RO was 
trying to verify his POW status and that he would be notified 
when this was completed.  On a July 1997 Exchange of 
Beneficiary Information, for purposes of dental treatment, it 
was stated that the veteran had POW status.  On August 5, 
1997, a certification from the Chief of Naval Personnel 
indicated that records did not show that the veteran was a 
POW.  In an August 25, 1997 response, the NPRC indicated that 
the case had been referred to the Bureau of Naval Personnel 
for verification.  In a December 1997 response, the NPRC 
provided additional records, which reflected that July 1945 
records indicated that the veteran's status was changed from 
prisoner to missing.  

In a February 1999 communication from the service department, 
copies of documents already received were forwarded to the 
RO.  In addition, the documents included a July 1947 Bureau 
of Naval Personnel listing of the veteran's service which 
reflected that he was a Missing POW in May 1942 and a 
Survivor POW in April 1945.  

This case must be remanded to obtain service department 
verification of whether the veteran was detained or interned 
for at least 30 days as a POW.  On January 1995 and March 
1995 POW information sheets, the veteran reported capture as 
a POW at Corregidor from May 1942 to September 1942.  While 
the veteran was still on active duty in December 1947, a 
military examiner noted that the veteran had returned from 
POW status, and in September 1949, the Commander of the 
United States Naval Forces in the Philippines verified that 
the veteran's active duty after September 1939 included 
release from a POW camp.  Throughout the record, the veteran 
also alleged that he experienced unsanitary conditions, 
malnutrition, dehydration, dysentery, forced labor, beatings, 
and torture at the hands of Japanese captors.  In March 1995, 
he reported watching thousands died in the POW camp, and in 
July 1997, he described a specific incident in which a 
Japanese guard struck him in the face with a rifle butt.  

The VA is bound by service department findings regarding the 
veteran's service and POW status.  38 C.F.R. § 3.1(y)(1) 
(2000); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  The VA 
must also make reasonable efforts to associate all of the 
veteran's service department records with the claims folder 
or to confirm that the records are unavailable.  Jolly v. 
Derwinski, 1 Vet. App. 37 (1990).  Whenever the Secretary 
attempts to obtain records from a Federal department or 
agency, the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should attempt to verify 
periods that the veteran was interned or 
detained as a POW through official 
channels.  The request for such 
certification should include copies of 
the previously received documents, 
including the 1947 record for the Bureau 
of Naval Personnel.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for psychiatric disorders 
since service.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file copies of 
the veteran's complete treatment reports 
from all sources, which records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested development to ensure that it 
is responsive to and in complete 
compliance with the directives of this 
remand, and if it is not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a psychiatric 
disability, currently characterized as 
PTSD, based on the entire evidence of 
record.  All pertinent law, regulations, 
and Court decisions should be considered.  
If the veteran's claim remains in a 
denied status, he and his representative, 
if any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



